                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


IN THE MATTER OF THE SEIZURE                  )                    CASE NO. 3:16-MJ-325-DCK
OF:                                           )
                                              )                    ORDER TO UNSEAL
All funds held at Wells Fargo Account         )
No. *2315.                                    )
__________________________________

       THIS MATTER IS BEFORE THE COURT on the United States of America’s “Motion

To Unseal” (Document No. 4) filed September 9, 2019. Having carefully considered the motion,

and for good cause shown, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the United States of America’s “Motion To

Unseal” (Document No. 4) is GRANTED, and the Seizure Warrant and the materials filed herein

shall be UNSEALED.

       SO ORDERED.

                                      Signed: September 11, 2019




                                      SEALED DOCUMENT with access to Specified Parties/Plaintiff.
